Exhibit 10.5

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) to REGISTRATION RIGHTS AGREEMENT, dated
August 1, 2012, between Prospect Global Resources, Inc., a Nevada corporation
(“Prospect”), and The Karlsson Group, Inc., an Arizona corporation (“Karlsson”),
is made as of June 26, 2013.

 

RECITALS

 

WHEREAS, on May 30, 2012, Prospect issued to Karlsson a warrant to purchase up
to 5,605,834 shares of common stock of Prospect (the “Original Warrant”); and

 

WHEREAS, on the date hereof, Prospect issued to Karlsson a warrant to purchase
up to 3,000,000 shares of common stock of Prospect (the “Additional Warrant”)

 

                                                The parties hereby amend the
Agreement as follows:

 

1.              Amendment.

 

a.              Amendment to Definition of Registrable Securities.  Section 1(i)
of the Agreement is amended to read as follows:

 

“Registrable Securities” shall mean 8,605,834 shares of Common Stock initially
issuable upon exercise of the Warrant and any additional securities issued
pursuant to the terms of the Warrant.

 

b.              Amendment to Definition of Warrant.   Section 1(l) of the
Agreement is amended to read as follows:

 

“Warrant” shall mean, collectively, the Original Warrant and the Additional
Warrant.

 

2.              Miscellaneous.

 

a.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Agreement shall remain in full force and
effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Agreement.  In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Agreement, the provisions of this Amendment shall govern.

 

b.              Relation to Original Warrant.  This Amendment constitutes an
integral part of the Agreement.  Capitalized terms not otherwise defined herein
shall have the respective meanings given them in the Agreement.  Upon the
effectiveness of this Amendment, each reference in the Agreement to “this
Warrant,” “hereunder,” “hereof,” or words of like import referring to the
Agreement, shall mean and be a reference to the Agreement, as amended hereby.

 

1

--------------------------------------------------------------------------------


 

c.               Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

d.              Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

e.               Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

[Signature Page to Amendment to Registration Rights Agreement]

 

--------------------------------------------------------------------------------